Citation Nr: 0512533	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-07 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs health care system.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arises from a December 2003 decision of the 
Department of Veterans Affairs (VA) Veterans Health 
Administration (VHA) that denied the veteran's application 
for enrollment for VA medical care benefits.  The veteran 
testified before an Administrative Investigation Board before 
VA's Central Arkansas Veterans Healthcare System in North 
Little Rock, Arkansas, in April 2004.  He also testified 
before the Board at a hearing held via videoconference from 
the VA Regional Office (RO) in North Little Rock, Arkansas, 
in October 2004.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority category group 8.

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 C.F.R. § 
17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran must be enrolled in the VA healthcare system as a 
condition for receiving the authorized medical care under the 
provisions of Chapter 38 of the United States Code.  38 
U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2004).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time.  A veteran who wishes to be enrolled must apply 
by submitting a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1) (2004).

Upon receipt of a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee upon 
determining that the veteran is in a priority category 
eligible to be enrolled.  Upon determining that a veteran is 
not in a priority category eligible to be enrolled, VA will 
inform the applicant that the applicant is ineligible to be 
enrolled.  38 C.F.R. § 17.36(d)(2) (2004).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President.") (citing Lyng v. Automobile Workers, 485 U.S. 
360, 373 (1988), and Ohio Bureau of Employment Services v. 
Hodory, 431 U.S. 471, 493 (1977)); Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).  
The order of priority is as follows:

(1)  Veterans with a singular or combined rating 
of 50 percent or greater based on one or more 
service-connected disabilities or unemployability. 

(2)  Veterans with a singular or combined rating 
of 30 percent or 40 percent based on one or more 
service-connected disabilities. 

(3)  Veterans who are former prisoners of war; 
veterans awarded the Purple Heart; veterans with a 
singular or combined rating of 10 percent or 20 
percent based on one or more service-connected 
disabilities; veterans who were discharged or 
released from active military service for a 
disability incurred or aggravated in the line of 
duty; veterans who receive disability compensation 
under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is 
suspended pursuant to 38 U.S.C.A. § 1151, but only 
to the extent that such veterans' continuing 
eligibility for that care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt 
of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based 
on multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability. 

(4)  Veterans who receive increased pension based 
on their need for regular aid and attendance or by 
reason of being permanently housebound and other 
veterans who are determined to be catastrophically 
disabled by the Chief of Staff (or equivalent 
clinical official) at the VA facility where they 
were examined. 

(5)  Veterans not covered by 38 C.F.R. § 
17.36(b)(1) through (b)(4) of this section who are 
determined to be unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a). 

(6)  Veterans of the Mexican border period or of 
World War I; veterans solely seeking care for a 
disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated 
with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after 
the Gulf War or during a period of hostility after 
November 11, 1998; and veterans with 0 percent 
service-connected disabilities who are 
nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis. 

(7)  Veterans who agree to pay to the United 
States the applicable co-payment determined under 
38 U.S.C.A. § 1710(f) and 1710(g) if their income 
for the previous year constitutes "low income" 
under the geographical income limits established 
by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on 
September 30 of the previous calendar year.  See 
42 U.S.C.A. § 1437a(b)(2). 

(8)  Veterans not included in priority category 4 
or 7, who are eligible for care only if they agree 
to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

38 C.F.R. § 17.36(b) (2004).

The regulations also set forth several additional 
definitions, none of which apply here.  For instance, for 
purposes of enrollment for VA medical care, 
"catastrophically disabled" means to have a permanent 
severely disabling injury, disorder, or disease that 
compromises the ability to carry out the activities of daily 
living to such a degree that the individual requires personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm to self or 
others.  This definition is met if an individual has been 
found by the Chief of Staff (or equivalent clinical official) 
at the VA facility where the individual was examined to have 
a permanent condition specified in 38 C.F.R. § 17.36(e)(1) 
(2004); to meet permanently one of the conditions specified 
in 38 C.F.R. § 17.36(e)(2) (2004) by a clinical evaluation of 
the patient's medical records that documents that the patient 
previously met the permanent criteria and continues to meet 
such criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment; or to meet permanently one of the conditions 
specified in 38 C.F.R. § 17.36(e)(2) of this section by a 
current medical examination that documents that the patient 
meets the permanent criteria and will continue to meet such 
criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment.

A permanent condition includes quadriplegia and 
quadriparesis, paraplegia, blindness, persistent vegetative 
state, or a condition resulting from two of the following 
procedures provided the two procedures were not on the same 
limb:

(i)       Amputation through hand; 
(ii)      Disarticulation of wrist; 
(iii)     Amputation through forearm; 
(iv)	Disarticulation of forearm; 
(v)	Amputation or disarticulation through elbow; 
(vi)	Amputation through humerus; 
(vii)	Shoulder disarticulation; 
(viii)	Forequarter amputation; 
(ix)	Lower limb amputation not otherwise specified; 
(x)	Amputation of great toe; 
(xi)	Amputation through foot; 
(xii)	Disarticulation of ankle; 
(xiii)	Amputation through malleoli; 
(xiv)	Other amputation below knee; 
(xv)	Disarticulation of knee; 
(xvi)	Above knee amputation; 
(xvii)	Disarticulation of hip; and 
(xviii)	Hindquarter amputation.

38 C.F.R. § 17.36(e)(1) (2004).

A permanent condition also includes:

(i) Dependent in 3 or more Activities of Daily 
Living (eating, dressing, bathing, toileting, 
transferring, incontinence of bowel and/or 
bladder), with at least 3 of the dependencies 
being permanent with a rating of 1, using the Katz 
scale. 
(ii) A score of 10 or lower using the Folstein 
Mini-Mental State Examination. 
(iii) A score of 2 or lower on at least 4 of the 
13 motor items using the Functional Independence 
Measure. 
(iv) A score of 30 or lower using the Global 
Assessment of Functioning.

38 C.F.R. § 17.36(e)(2).

As noted above, none of the situations described in 38 C.F.R. 
§ 17.36(e) applies in this case.  The veteran's own testimony 
would support this finding.       

Veterans will be placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran will be placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran may be 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness will also be placed in priority category 7 or 
priority category 8, as applicable, if the veteran has 
previously agreed to pay the applicable co-payment, for all 
matters not covered by priority category 6.  38 C.F.R. 
§ 17.36(d)(3) (2004).

Of most importance in this case, as of January 17, 2003, the 
VA will not enroll in the VA health care system those 
veterans who fall in priority category 8 and who either were 
not in an enrolled status on January 17, 2003 or who 
requested disenrollment after that date.  38 U.S.C.A. §§ 
1710, 1721 (West 2002); 38 C.F.R. § 17.36(c)(2) (2004); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for 
medical benefits (VA Form 10-10F) in December 2003.  The 
veteran has indicated that he received a VA Card that placed 
him Category 1-A in June 1989.  However, he has also 
indicated that he did not seek or file for any VA health care 
"until recently."  The first indication of such a request 
for VA health care in the claims folder is in December 2003 
(when he first submitted VA Form 10-10F).  

In December 2003, the VHA denied the veteran's application to 
enroll in the VA health care system.  In January 2004, the 
veteran filed his VA Form 10-10EZ.

The veteran has not contended that he qualifies for any of 
the first seven categories under 38 C.F.R. § 17.36(b).  
Although the veteran has indicated in testimony before the 
Board that he had filed a claim for service connection for a 
disorder, the record, including the veteran's own statements, 
reflects that he does not have any recognized service-
connected disability at the present time.  Based on this 
evidence, the veteran is not eligible to be placed in 
priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's reported income.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.

Regarding the third eligibility criteria for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  The Board has reviewed 
the veteran's reported income, both as it appears on his 
January 2004 VA Form 10-10EZ and in his testimony before the 
Board in October 2004.  See 38 U.S.C.A. § 1722(b).  Neither 
of his reported incomes comes within the income threshold.  
Thus, the veteran does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5).  

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until December 2003.  Regulations at 38 C.F.R. 
§ 17.36(c) prohibit enrollment of priority category 8 
veterans whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  Since 
the law and regulations prohibit the benefit the veteran is 
seeking, the Board must deny his claim as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The Board notes the veteran's arguments that other veterans 
that he knows are receiving VA health care even though they 
appear to be similarly situated to the veteran.  However, the 
Board cannot comment on those cases other than to say that a 
determination under the applicable laws and regulations is 
specific to each case based on the particular factors that 
may exist or not exist in an individual case.  Simply put, 
the other cases the veteran points to may not actually 
involve the same legal facts as the veteran's case involves.  
For example, these veterans's may have enrolled in the VA 
program prior to January 2003.

The Board also notes that the veteran has argued on several 
occasions that he has applied for service connection for a 
disorder claimed to have been incurred in service.  As the VA 
has suggested on several occasions, including at the October 
2004 hearing, establishing service connection at a 
compensable level would be beneficial in the veteran's effort 
to obtain certain VA health care benefits (as noted above).  
The Board cautions that the merits of service connection for 
any disorder are not presently on appeal here.  However, if 
the veteran is able to establish service connection at a 
compensable level for a disorder or otherwise satisfy the 
criteria  for the priority categories 1 through 7 under 
38 C.F.R. § 17.36(b), then he may wish to revisit the 
availability of VA health care at such a future time.

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), which took effect in 
November 2000, introduced several fundamental changes into 
the VA adjudication process.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  However, the provisions of the VCAA are not 
applicable where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of the VCAA are not applicable.

In any event, the Board notes that the VA has provided the 
veteran with all of the requisite forms (including VA Form 
10-10EZ) and has provided the veteran with a statement of the 
case in March 2004 and a supplemental statement of the case 
in May 2004.  The Central Arkansas Veterans Healthcare System 
also advised the veteran of possible evidence at a hearing 
held in April 2004.  Taken together these documents and 
actions specifically notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  Based on the above 
analysis, the duty to notify and assist requirements of 38 
C.F.R. § 17.36 have been met, and there has been no harm to 
the veteran in any error by the VA in terms of its notice and 
assistance offered to him.  Any defect with regard to the 
timing of the notice to the veteran was harmless because of 
the notices provided throughout the adjudication of the 
claim.  See Mayfield v. Nicholson, __ Vet. App. __, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005). 
 


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


